Title: From John Adams to Samuel Dexter, 11 August 1800
From: Adams, John
To: Dexter, Samuel



Dear Sir
Quincy Aug 11 1800

Inclosed is a letter, recommending Lieut Moses Swett of N Hampshire, for an appointment in the artillerists & Engineers. The letter is from Major Jackson, your neigbor. Oliver Whipple Esqr of New Hampshire has recommended to me his son Sylvester Gardner Whipple for an appointment in the same corps, or in the Infantry. I believe these young gentlemen are very accomplished.
With high regard &c
